Citation Nr: 1711348	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-11 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral restless leg syndrome (previously claimed as muscle weakness, sleep disorder, and insomnia).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for nasal disorder (previously claimed as deviated passage and nose bleeding with cauterization).

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for psoriasis.

7.  Entitlement to service connection for skin cancer of the left inner ear and neck with Moh's surgery.

8.  Entitlement to service connection for periodontal disease with a full upper plate. 
9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of herbicide exposure.

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

11.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

12.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

13.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the RO in Baltimore, Maryland.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a May 2012 substantive appeal, the Veteran requested a Travel Board hearing at the local RO for the issues on appeal.  These issues were certified to the Board, via an August 9, 2016 VA Form 8 (Certification of Appeal).  As of this date, there is no indication of record that the hearing has been scheduled or that the Veteran has withdrawn his request.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO in Baltimore, Maryland in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




